Case: 16-10227   Document: 00514096121    Page: 1   Date Filed: 07/31/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                    Fifth Circuit

                                                                        FILED
                                                                      July 31, 2017
                                No. 16-10227
                                                                     Lyle W. Cayce
                                                                          Clerk
NICHOLE SANCHEZ; CASY SIMPSON; EDWARD LAROY SIMPSON, II,
Individually and as the Representative of the Estate of Diana Lynn Simpson,

                  Plaintiffs - Appellants

v.

YOUNG COUNTY, TEXAS; YOUNG COUNTY SHERIFF’S DEPARTMENT,

                  Defendants - Appellees



                Appeal from the United States District Court
                     for the Northern District of Texas


Before JONES, BARKSDALE, and COSTA, Circuit Judges.
PER CURIAM:
      Plaintiff-appellants, the family of Diana Simpson, challenge the district
court’s summary judgment dismissing their § 1983 lawsuit claiming that
Young County violated Mrs. Simpson’s constitutional rights when she died in
the county jail from a probable suicide-caused drug overdose the evening after
she was arrested for public intoxication. The family asserts that the County is
liable for the acts and omissions of its personnel who arrested and jailed
Mrs. Simpson. The family also asserts that unconstitutional conditions of
pretrial confinement, arising from the County’s policies and procedures, caused
Mrs. Simpson’s death. For the following reasons, the judgment of the district
court is AFFIRMED regarding the claim that the jailers’ acts and omissions
    Case: 16-10227     Document: 00514096121      Page: 2   Date Filed: 07/31/2017



                                  No. 16-10227
caused Mrs. Simpson’s death and render the County liable; the judgment is
VACATED and REMANDED for further proceedings as to whether there is a
genuine   issue   of   material   fact   that   the   County’s   policies   created
unconstitutional conditions of confinement that caused the decedent’s death.
                                   BACKGROUND
      Mrs. Simpson struggled with depression and a year before her death had
attempted suicide. In the weeks leading up to her death, she told her husband,
Edward Simpson, that if she were to attempt suicide again, she would
withdraw cash from the ATM, use the cash to check into a motel so that her
presence would not be traceable, and then would overdose on pills.
      On May 18, 2015, Mr. Simpson noticed a cash withdrawal when
reviewing his bank account online.        The night before, Mrs. Simpson had
worked the nightshift at Stephens Memorial Hospital, where she often slept
after her shift because her home was 75 miles away. After calling his wife and
failing to get an answer, Mr. Simpson called the hospital to inquire if his wife
was sleeping there and learned that she had left after her shift. Mr. Simpson
called numerous local law enforcement agencies to report his wife missing and
at risk for suicide. He placed a photo of his wife’s vehicle on Facebook asking
anyone who saw it to contact the authorities.
      Alerted by a woman who saw the Facebook plea and recognized
Mrs. Simpson’s vehicle parked on a roadside in Graham, Texas, police officer
Kyle Ford found Mrs. Simpson asleep in the driver’s seat about 5 p.m. on
May 19. In questioning her, Ford’s arrest documents state that he observed
that Mrs. Simpson’s speech was slurred, she responded slowly, and she had a
hard time keeping her eyes open when speaking. He asked Mrs. Simpson
whether she had consumed alcohol or taken any medication. She replied that
she had a drink the night before to help her sleep but at that point denied
ingesting medicine.     Mrs. Simpson also denied having diabetes or other
                                         2
     Case: 16-10227       Document: 00514096121          Page: 3     Date Filed: 07/31/2017



                                       No. 16-10227
medical conditions.        Officer Moody, who assisted Ford, corroborated her
intoxicated behavior.
       Ford called Young County medics to evaluate Mrs. Simpson. After an
examination, medic Jared Cook found a slightly elevated blood pressure and
slightly low pulse. Mrs. Simpson confirmed to him that “she normally has high
blood pressure and a low pulse.” Her blood sugar level was normal, and there
were no symptoms of heat stroke or dehydration. A medic asked her whether
she was depressed or wanted to hurt herself; Mrs. Simpson replied “no” to both
questions. Cook described Mrs. Simpson as “impaired but not altered.”
       Seeing a pill bottle on the passenger floorboard of Mrs. Simpson’s car,
Ford obtained her consent to search the vehicle, and she walked unsteadily
toward the ambulance to await the search. She stated, however, that her hip
had arthritis. She then told Cook that she had taken two Benadryl earlier in
the day to help her sleep. Mrs. Simpson dozed off while Cook attempted to
conduct a horizontal gaze nystagmus test. 1 Simpson told Cook she did not
want to be taken to the hospital.
           Meanwhile, in her purse, Ford found a substantial number of partially
empty blister packs of medication and showed them to a medic. Several open
beer cans littered the back seat.             Ford took photographs, collected, and
inventoried the evidence. When Ford asked Mrs. Simpson again how much of
the medication she had taken, Mrs. Simpson replied that she took all that was




       1 A horizontal gaze nystagmus test is a standardized field sobriety test often used to
determine whether an individual is under the influence of alcohol. The test ascertains the
extent to which a person’s eye can follow a moving object slowly with minimal jerking when
the subject is intoxicated. Babers v. City of Tallassee, Ala., 152 F. Supp. 2d 1298, 1302 (M.D.
Ala. 2001). As one becomes more impaired, one’s inability to track slowly the moving object
becomes more pronounced. Id.

                                              3
    Case: 16-10227      Document: 00514096121       Page: 4    Date Filed: 07/31/2017



                                    No. 16-10227
missing from the packages that morning. 2 She also confided that she had
drunk alcohol the previous night “to help her sleep.” Ford then asked her if
she was trying to hurt herself but she responded that she was not. She declined
his offer to go to the hospital.
       Ford arrested Mrs. Simpson for public intoxication shortly after 6 p.m.
and took her to the Young County Jail.
       Mrs. Simpson arrived at the jail about 6:30 p.m. Jailer Rich filled out
but did not complete Mrs. Simpson’s intake medical screening form. She
checked a box “negative” for any behavior or conditions indicative of suicide.
In a sworn declaration, Ms. Rich testified that Mrs. Simpson was “responsive,
talking coherently and providing satisfactory answers” to her questions during
the intake.    Mrs. Simpson also indicated, in response to screening form
questions, that she was not depressed, not thinking about killing herself, and
had never attempted suicide. Mrs. Simpson walked unassisted to a female
holding cell to sleep before finishing the booking process.
      During the book-in process, no County employee ran a Continuity of Care
Query (CCQ), a Texas law enforcement information-sharing service that
provides real-time identification of individuals who have received State-funded
mental health services within the past several years.
      How frequently jail staff checked on Mrs. Simpson in the holding cell is
disputed. There is nevertheless evidence that another female detainee was
placed in Mrs. Simpson’s cell during the evening. And around midnight, when
Officer Post arrived at the jail, Deputy Wacaster walked Officer Post to a
holding cell and told him to look through the cell window. Officer Post saw
Mrs. Simpson lying on the floor, wearing nothing but a tee-shirt.



      2 Mrs. Simpson’s autopsy report, however, did not show traces of these particular
medications.
                                          4
    Case: 16-10227     Document: 00514096121      Page: 5   Date Filed: 07/31/2017



                                  No. 16-10227
      In the meantime, after learning that his wife had been arrested,
Mr. Simpson called the Graham police station and requested that they take his
wife to the hospital. He told the officer she was a suicide risk, but he did not
say that she might have taken drugs or overdosed because he did not know
that. He was informed that she had been evaluated by medical personnel and
refused to go to the hospital. He called the jail once before Mrs. Simpson
arrived there and was told that an ambulance was there at the scene, and he
related that she had a BOLO (“be on the lookout”) report for the safety of her
life. In a later call to the jail, he says he “begged” them to take his wife to the
hospital. Finally, in a call to the jail about 8 p.m., Mr. Simpson requested that
the Texas Department of Mental Health and Mental Retardation (“MHMR”)
assist his wife, but was told that MHMR would not see her until she was sober.
The jail employee who took this call stated that Mrs. Simpson was just drunk
and needed to sleep it off.
      About 2:40 a.m., Ms. Rich entered the holding cell to finish the book-in
process and found Mrs. Simpson unresponsive. Paramedics took her to the
hospital where she was pronounced dead. An autopsy identified the cause of
death as mixed drug intoxication, and the manner of death was found to be
consistent with and highly suspicious of suicide.
      Mrs. Simpson’s husband and children (collectively, “plaintiffs”), sued
individually and as representatives of the estate of Diana Simpson, contending
that Young County violated 42 U.S.C. § 1983 and the Texas Tort Claims Act.
The district court granted the defendant’s motion for summary judgment,
dismissing all claims. Plaintiffs appeal only the dismissal of their § 1983 claim.
                              STANDARD OF REVIEW
      This court reviews a district court’s grant of summary judgment de novo.
Kemp v. Holder, 610 F.3d 231, 234 (5th Cir. 2010). Summary judgment is
granted when “there is no genuine dispute as to any material fact and the
                                        5
     Case: 16-10227       Document: 00514096121         Page: 6    Date Filed: 07/31/2017



                                      No. 16-10227
movant is entitled to judgment as a matter of law.”               Id. (citing Fed. R. Civ.
P. 56(a)).    The “burden of production at trial ultimately rests on the
nonmovant” and the movant must merely show an “absence of evidentiary
support in the record for the nonmovant’s case.” Cuadra v. Houston Indep.
Sch. Dist., 626 F.3d 808, 812 (5th Cir. 2010). The nonmoving party must then
come forward with specific facts showing that there is a genuine issue for trial.
Id. And though we draw justifiable inferences in favor of the nonmovant, the
nonmovant must put forward sufficient evidence to enable us to draw this
inference. State Farm Life Ins. Co. v. Gutterman, 896 F.2d 116, 118 (5th Cir.
1990). There is “no issue for trial unless there is sufficient evidence favoring
the nonmoving party for a jury to return a verdict for that party.” Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S. Ct. 2505, 2511 (1986). This court
may affirm a grant of summary judgment on any grounds supported by the
record and argued in the district court. Campbell v. Lamar Inst. of Tech.,
842 F.3d 375, 378 (5th Cir. 2016).
                                         DISCUSSION
       Plaintiffs’ § 1983 case invokes alternative theories for the County’s
liability for the death of Mrs. Simpson: the unconstitutional “conditions of
confinement” at the Young County Jail, or the “episodic acts and omissions” of
jailers. Hare v. City of Corinth, Miss., 74 F.3d 633, 644–45 (5th Cir. 1996) (en
banc). We accept plaintiffs’ characterization of the case as concerning whether
Mrs. Simpson exhibited serious medical needs, not simply whether she was
suicidal upon admission to the jail. 3 The “unconstitutional conditions” theory




       3 The district court incorrectly maintained that plaintiffs may only bring a “pretrial
detainee suicide case” under a theory of episodic acts or omissions for which individual
defendants, not the county, ordinarily bear liability. Shepherd, 591 F.3d at 452–53. This
case is not a classic pretrial detainee suicide case because Mrs. Simpson did not commit
suicide while detained. But plaintiffs can bring a pretrial detainee case, whether or not it
                                             6
    Case: 16-10227      Document: 00514096121        Page: 7    Date Filed: 07/31/2017



                                    No. 16-10227
rests on the idea that the County has imposed what amounts to punishment
in advance of trial on pretrial detainees, and it requires no showing of specific
intent on the part of the County. The “episodic acts and omissions” theory, in
contrast, requires a finding that particular jailers acted or failed to act with
deliberate indifference to the detainee’s needs. Normally, episodic acts liability
falls not on the County as employer, but on the individual employees for their
particular acts. See Shepherd v. Dallas Cty., 591 F.3d 445, 452 (5th Cir. 2009).
In this case, plaintiffs are attempting to create genuine issues of material fact
concerning both unconstitutional conditions of confinement and episodic acts
or omissions that allegedly flowed from the County’s unconstitutional policies
or lack of policies.
      Because the district court focused only on the plaintiffs’ claim that
episodic acts and omissions of the jail personnel could be imputed to the
County, it did not analyze their unconstitutional conditions of confinement
claim at all. In deference to the trial court’s responsibility to review the record
in the first instance, we vacate and remand for its consideration whether there
is any genuine issue of material fact that Mrs. Simpson was subjected to the
County’s unconstitutional conditions of confinement.
      The plaintiffs’ theory of episodic acts and omissions, on the other hand,
was squarely rejected by the district court on summary judgment and is poised
for appellate review.
      A government entity may incur Section 1983 liability for episodic acts
and omissions injurious to a pretrial detainee if plaintiffs first prove that
County officials, acting with subjective deliberate indifference, violated her
constitutional rights; and plaintiffs then establish that the County employees’



ultimately involves suicide, under alternative theories of episodic acts and omissions by
individual defendants or unconstitutional conditions of confinement. Id. at 453 n.1.
                                           7
    Case: 16-10227     Document: 00514096121     Page: 8   Date Filed: 07/31/2017



                                 No. 16-10227
acts resulted from a municipal policy or custom adopted with objective
indifference to the detainee’s constitutional rights. Hare, 74 F.3d at 649 n.4;
Lawson v. Dallas Cty., 286 F.3d 257 (5th Cir. 2002) (jail medics’ treatment of
paraplegic inmate, leading to decubitus ulcers, was subjectively deliberately
indifferent, and County was liable for multiple policies indicating objective
indifference to serious medical needs).
      Plaintiffs’ claim fails on several fronts. First, the principal evidence of
the alleged “policy or custom” arises from the treatment of Mrs. Simpson, that
is, from this single case. To be unconstitutional, however, a municipal entity’s
policy that derives from custom or practice must be “so common and well
settled as to constitute a custom that fairly represents municipal policy.”
Webster v. City of Houston, 735 F.2d 838, 841 (5th Cir. 1984) (en banc).
Further,   “[a]   municipality   is   almost   never   liable   for   an   isolated
unconstitutional action on the part of an employee.” Peterson v. City of Fort
Worth, 588 F.3d 838, 847 (5th Cir. 2009). Plaintiffs offered no evidence about
the alleged maltreatment of any other detainees at Young County’s jail.
      Second, regardless whether there was sufficient evidence to create a
genuine, material fact issue that the failure of jailers to “complete”
Mrs. Simpson’s intake screening questionnaire and to request a CCQ reflected
County “policies or customs,” these are matters of file documentation. There
is no proof that any such alleged deficiencies in jail procedures were causally
linked to Mrs. Simpson’s death under the circumstances of this case. The
intake questionnaire was substantially completed, in any event, and there is
no evidence that Mrs. Simpson’s name would have appeared on a CCQ inquiry.
      Third, her treatment by the employees of the County did not indicate
subjective deliberate indifference. Deliberate indifference is an extremely high
standard to meet. Stewart v. Murphy, 174 F.3d 530, 534 (5th Cir. 1999). To
demonstrate deliberate indifference, a plaintiff must show that public officers
                                          8
     Case: 16-10227       Document: 00514096121         Page: 9    Date Filed: 07/31/2017



                                      No. 16-10227
were aware of facts from which an inference of a substantial risk of serious
harm to an individual could be drawn; that they actually drew the inference;
and that their response indicates subjective intention that the harm occur. See
Thompson v. Upshur County, 245 F.3d 447, 458–59 (5th Cir. 2001). Here,
Mrs. Simpson was questioned extensively about potential suicidal tendencies;
she never admitted overdosing; the medics examined her and found normal
vital signs and, essentially, no medical emergency; she underwent intake
screening with only an indication of intoxication. The officers and jail
personnel had information about Mrs. Simpson from several sources: the
EMTs, Mrs. Simpson herself (repeatedly denying the need to go to the hospital
or desire to kill herself to two arresting officers, two EMTs, and Officer Rich);
their own observations; and her husband. Their individual actions may have
amounted to negligence, even gross negligence, but that is not sufficient to
create a genuine issue of material fact concerning deliberate indifference as to
any one of them, much less a systemic failure attributable to the County.
       Fourth, liability cannot be imposed on the County for any failures by
Sheriff Walls in this case, because he was not involved in and had no
knowledge of Mrs. Simpson’s situation until after her death. Supervisors
cannot be held liable for constitutional violations committed within the jail if
they had no personal involvement. Thompkins v. Belt, 828 F.2d 298, 303 (5th
Cir. 1987). And notwithstanding his status as a County policymaker, the
County could not be liable absent the Sheriff’s direct participation. 4
       Contrary to plaintiffs’ theory, a plaintiff cannot bootstrap government
entity liability from the individual failures of employees because there is no
respondeat superior liability under Section 1983. Monell v. Dep’t of Soc. Servs.


       4Of course, if the Sheriff was responsible for alleged “unconstitutional conditions of
confinement,” that would be a different issue, which the district court must address on
remand.
                                             9
    Case: 16-10227       Document: 00514096121          Page: 10     Date Filed: 07/31/2017



                                       No. 16-10227
of City of N.Y., 436 U.S. 658, 691, 98 S. Ct. 2018, 2036 (1978); Hicks-Fields v.
Harris Cty., Texas, No. 16-20003, 2017 WL 2729081, at *4 (5th Cir. June 26,
2017). This court’s decision in Shepherd is distinguishable because his claim
was not based on failures of individuals but implicated “the jail’s system of
providing medical care to inmates with chronic illness.”                  591 F.3d at 453
(“Shepherd’s claim, by contrast, does not implicate the acts or omissions of
individuals but the jail's system of providing medical care to inmates with
chronic illness”). 5
                                         CONCLUSION
       The Constitution does not require that officers always take arrestees
suspected to be under the influence of drugs or alcohol, or reported by relatives
to be at risk, to a hospital against their wishes. Grayson v. Peed, 195 F.3d 692,
696 (4th Cir. 1999). Mrs. Simpson’s decision to take her own life is tragic. The
County, however, cannot be held responsible for fatal decisions she made that
were, under all the circumstances, not obvious to government employees.
       The judgment is AFFIRMED to the extent it rejected plaintiffs’ episodic
acts and omissions claim; VACATED and REMANDED for consideration in
the first instance of plaintiffs’ unconstitutional conditions of confinement
claim.




       5 Plaintiffs also contend that the County may be liable for unconstitutional failure to
train its employees, but they offered no evidence relevant or sufficient to create a fact issue
on this theory.
                                              10
   Case: 16-10227     Document: 00514096121      Page: 11   Date Filed: 07/31/2017



                                  No. 16-10227
RHESA HAWKINS BARKSDALE, Circuit Judge, concurring in part and
dissenting in part:
      Although I concur in remanding the claim for unconstitutional
conditions of confinement (UCC), in order for the district court to rule on it in
the first instance, I must respectfully dissent from affirming the summary
judgment against the claim for episodic acts or omissions (EA/O). Regarding
the EA/O claim, I disagree with the majority’s factual analysis, the standard
to be applied, and the resulting outcome.
      In this instance, such disagreement among reasonable jurists over a
summary judgment highlights a strong likelihood a reasonable juror could find
for the non-movant plaintiffs—the standard for denying summary judgment.
Given the genuine disputes of material fact, discussed infra, summary
judgment was improperly granted for the EA/O claim; it should be remanded
for trial, following the district court’s decision on the UCC claim and a possible
appeal from that decision.
                                        I.
      It is more than well-established that, in reviewing a summary judgment,
the standard of review is de novo, applying the same standard as the district
court. E.g., Uptown Grill, L.L.C. v. Shwartz, 817 F.3d 251, 255 (5th Cir. 2016).
And, “[i]n reviewing a summary judgment motion, the court must ‘refrain from
making credibility determinations or weighing the evidence’ and must view the
facts in the light most favorable to the non-moving party and draw all
reasonable inferences in its favor”. Devon Enters., L.L.C. v. Arlington Indep.
Sch. Dist., 541 F. App’x 439, 441 (5th Cir. 2013) (reversing summary judgment)
(quoting EEOC v. WC&M Enters., 496 F.3d 393, 398 (5th Cir. 2007)); see also
Starnes v. Wallace, 849 F.3d 627, 630 n.1 (5th Cir. 2017) (reversing summary
judgment) (“Because of the summary judgment stance, this recitation takes
                                       11
   Case: 16-10227      Document: 00514096121    Page: 12   Date Filed: 07/31/2017


                                 No. 16-10227

facts in the light most favorable to [the non-movant].”); Cannon v. Jacobs Field
Serv’s. N. Am., Inc., 813 F.3d 586, 588 n.1 (5th Cir. 2016) (reversing summary
judgment) (“Given the summary judgment posture, this section construes the
evidence in the light most favorable to [the non-movant].”).
      In Devon Enterprises, our court vacated a summary judgment. 541 F.
App’x at 440–41.       There, the non-movant “produced some, albeit weak,
evidence” in support of its claim. Id. at 442. Nonetheless, “[w]e do not pass on
the credibility of the evidence; rather, we conclude only that a genuine
[dispute] of material fact exists to survive summary judgment”. Id. at 442–43.
      Depth of discovery notwithstanding, the summary-judgment standard
only requires the non-movant’s producing sufficient evidence such that a
reasonable juror could return a favorable verdict for the non-movant on the
issue. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986). A mere
“scintilla” is insufficient—but the plaintiffs in this instance do not need to
prove their EA/O claim through discovery alone. State Farm Life Ins. Co. v.
Gutterman, 896 F.2d 116, 118 (5th Cir. 1990). Plaintiffs in Montano (a UCC
claim), for example, exposed testimonial inconsistencies at trial which were not
present at the close of discovery. Montano v. Orange Cty., Tex., 842 F.3d 865,
871 (5th Cir. 2016).
      In the light of the depositions of the sheriff and the husband, and the
numerous other items in this summary-judgment record, such as the arrest
report, the requisite genuine disputes of material fact have been shown which
must be decided by a trial. As stated above, and discussed infra, plaintiffs need
only to present a genuine dispute of material fact on, inter alia, whether a
county policy or custom violated Mrs. Simpson’s rights. Fed. R. Civ. Pro. 56(a).
                                       II.
      Mr. Simpson was a respiratory therapist; Mrs. Simpson, a registered
nurse. On Saturday, 18 May 2013, Mr. Simpson, who worked day shifts,

                                       12
    Case: 16-10227    Document: 00514096121      Page: 13      Date Filed: 07/31/2017


                                  No. 16-10227

returned to their home in Brown County, Texas, while, beginning on Friday,
Mrs. Simpson started working the weekend night shift at a hospital in
Breckenridge, the county seat for Stephens County.             Stephens County is
southwest of Young County.        That county’s seat, Graham, is where Mrs.
Simpson’s Jeep was identified on Sunday, by passersby who saw a Facebook
alert posted by Mr. Simpson.
      After working the Friday-to-Saturday night-shift, with the similar
Saturday-to-Sunday night-shift awaiting her, Mrs. Simpson, on Saturday, 18
May, ingested 24 pills of seven various prescription medications, none of which
were prescribed for her. She combined those pills with alcohol. The empty
blister packs and beer cans were plainly visible when she was found on Sunday
in her Jeep on the side of a highway.
      Mrs. Simpson was taken into custody, transported to the Young County
jail, and booked partially; she was found dead in a holding cell eight hours
later, early Monday morning. During those eight hours, the jail provided Mrs.
Simpson no medical attention as it both ignored the arresting officer’s report,
which noted all the substances found in her car and her admitting having
consumed them, and waved away repeated, concerned calls from her husband,
telling him on one occasion, “[w]e don’t hurt people here”.
      Respectfully, I cannot agree fully with the majority’s recitation of the
facts. For example, the majority’s discussion of Mr. Simpson’s efforts to save
his wife is inadequate. A more complete recitation of that important chain of
events is required. Mr. Simpson’s extensive efforts to locate Mrs. Simpson
increased the likelihood that he was notably distraught by the time of his four
calls to the jail. Those details in the record are striking.
      Regarding Mr. Simpson’s first call to the Graham police station,
prompted by the tip that his wife was seen in Graham, the majority opinion at
5 states: “He told the officer she was a suicide risk, but he did not say that she

                                        13
    Case: 16-10227    Document: 00514096121      Page: 14    Date Filed: 07/31/2017


                                  No. 16-10227

might have taken drugs or overdosed because he did not know that”.
(Emphasis added.) This statement is true for the first call; however, the
opinion fails to mention that, in a later call, Mr. Simpson asked the jailer, “Will
you please get her some help? . . . she had said that she was going to take
drugs. I want to make sure that she’s safe, that she’s okay”. (Emphasis
added.)
      According to Mr. Simpson’s deposition, on the morning of Saturday, 18
May, after seeing online Mrs. Simpson’s ATM cash withdrawal and failing to
reach her by telephone, Mr. Simpson called the nurses’ station at her hospital
to ascertain whether she was sleeping at the hospital, but was told “she said
she had to -- couldn’t sleep here today, she needed to go get a motel room”. Mr.
Simpson observed, using an application on his mobile telephone, that Mrs.
Simpson’s mobile telephone was located somewhere between the hospital in
which she worked in Breckenridge and Mineral Wells.
      Given Mrs. Simpson’s recent articulation to Mr. Simpson of a potential
repeat suicide plan—involving waiting until she went to work, withdrawing
cash from an ATM, going to a motel, and taking pills to induce her death—
combined with Mr. Simpson’s professional experience in emergency rooms, Mr.
Simpson was understandably alarmed. Accordingly, he called Mineral Wells
law enforcement around 9 or 9:30 am on Saturday, provided a description of
Mrs. Simpson’s Jeep and her suicide plan, and asked that entity to search for
her. Mr. Simpson was told a patrol car would “go by the motels, or the main
drag”. About “an hour to hour and a half later”, Mineral Wells law enforcement
called Mr. Simpson to report “they did not find anything of her”.
      Mr. Simpson next called the “highway patrol department” near
Weatherford, a town east of Mineral Wells, “and told them, and then they told”
him to call Abilene, southwest of Breckenridge, in case Mrs. Simpson had
driven in the other direction. Therefore, Mr. Simpson called the Abilene DPS.

                                        14
   Case: 16-10227    Document: 00514096121      Page: 15   Date Filed: 07/31/2017


                                 No. 16-10227

He also contacted the Breckenridge DPS, which recommended he “might also
contact Brown County, as well, where she was from”. Mr. Simpson called
Brownwood, the county seat of Brown County, where the Simpsons lived, but
did not hear back by noon—no one had identified Mrs. Simpson’s Jeep by then.
      Officer Harper, with the Brownwood police department, came to the
hospital where Mr. Simpson worked. Mr. Simpson recalls Officer Harper “took
down . . . information [about Mrs. Simpson] and said that it hadn’t been
twenty-four hours, so he really couldn’t file a missing persons [report], but to
let him know if she didn’t show up for work that [Saturday] night”.
      Between 4 pm and 7 pm, Mr. Simpson “was still calling and waiting to
hear from the other people that [he] had called to see if there was anything”.
Mr. Simpson called Mrs. Simpson’s employer at 7 pm to ask if she had come to
work. She had not.
      Therefore, as he had been directed by Officer Harper, Mr. Simpson called
that officer but did not reach him. Mr. Simpson “called everyone to see if they
had seen or heard anything”. He called Breckenridge, and “they had not seen
or heard anything”. The Breckenridge police department advised Mr. Simpson
to file a “BOLO [be on the lookout] report” so they could “attempt to make
contact that she is safe; that she made a threat to take her own life”, and
advised him to do likewise with Brownwood and Brown County.
      Brownwood’s Officer Harper returned Mr. Simpson’s call, and Mr.
Simpson told the officer that the Breckenridge police advised him to file the
BOLO report for Brownwood. Mr. Simpson recalls Officer Harper “became a
little irritated” and said Mrs. Simpson was missing from Stephens, not Brown,
County.
      Mr. Simpson next called law enforcement for Stephens County, where
Mrs. Simpson worked. Stephens County insisted Mineral Wells “should be the
ones to” put out the BOLO, because Mrs. Simpson’s mobile telephone was last

                                      15
   Case: 16-10227     Document: 00514096121    Page: 16   Date Filed: 07/31/2017


                                No. 16-10227

identified near there. Mr. Simpson argued with the contact, and advised Mrs.
Simpson “would stay in a motel, so that was mainly what I was trying to do, is
to make sure that maybe if she was going to a motel . . . they would check”. He
“gave them a description of [her] Jeep, the license plate number, her
description”, and advised she worked in Stephens County.         The Stephens
County representative stated the BOLO report would be filed. Mr. Simpson
stayed at home all night waiting by the telephone in case Mrs. Simpson came
home or called.
      Early Sunday morning, 19 May, Mr. Simpson “called all . . . the law
enforcement agencies again”. Around 8 or 9 am, Mr. Simpson called Brown
County, his home county, and spoke with a deputy, who agreed to file a
missing-persons report. Immediately after speaking with the deputy, Mr.
Simpson posted to Facebook photographs of Mrs. Simpson, her Jeep, and
license plate, along with instructions: “if someone who had please [sic] saw
her, to contact me and the local law enforcement”. After publishing the notice
online, Mr. Simpson “made calls”.
      At approximately 3 or 4 pm that Sunday, Mr. Simpson received a call
from a Graham resident who remembered seeing a vehicle on the side of the
road under a tree and sent her son-in-law to find Mrs. Simpson. “They” had
spoken to Mrs. Simpson and said she was sleeping in the Jeep. And, the caller
had notified the police.
      After speaking with the Graham resident, Mr. Simpson called Wichita
Falls DPS—a town just north of Graham—and was advised to call Graham law
enforcement. Mr. Simpson’s extensive efforts made to locate his wife are
crucial additions, increasing the validity of his subsequent statements to the
Young County jail, and the likelihood that a jail-staff member receiving a call
from Mr. Simpson would have been able to detect how concerned, if not
distraught, he was.

                                      16
   Case: 16-10227    Document: 00514096121     Page: 17   Date Filed: 07/31/2017


                                No. 16-10227

      The opinion also fails to provide full information from the summary-
judgment record concerning Mrs. Simpson, Officer Ford’s arrest report, and
Sheriff Walls’ (for Young County) stunning admissions when deposed. The
majority opinion’s at 4, painting Mrs. Simpson, age 50, as a coherent, sensible
communicator on the night of her arrest, ignores her nonsensical affirmative
response when asked whether she was pregnant. Presuming notice of the
arrest report, which was completed at the jail, other answers from Mrs.
Simpson were likewise inexplicable. The arrest report stated: “I . . . asked
Simpson how much of the medicine she had taken. Simpson advised all of it
that was missing this morning”. Mrs. Simpson, however, told jailer Rich she
was not on medication. Further cutting against summary judgment’s being
granted, Rich’s declaration about Mrs. Simpson’s partial booking was prepared
two years after her death. Rich’s declaration does not specify whether Rich or
Mrs. Simpson completed Mrs. Simpson’s booking-interview forms.
      In further incompletion, Rich’s declaration notes Rich was aware Officer
Ford brought Mrs. Simpson into the jail intake area, and was told Mrs.
Simpson was arrested for public intoxication, but makes no mention whether
Rich was informed verbally, or through the report Officer Ford prepared at the
jail, that Mrs. Simpson admitted taking all the missing pills from the blister
packs in her car. Similarly, while stating Mrs. Simpson told her she had a
peptic ulcer, Rich’s declaration is silent as to Mrs. Simpson’s stating she was
pregnant.
      Of great importance, Rich’s declaration articulated a county policy to
check on detainees, such as Mrs. Simpson, every 25 minutes, but made no
affirmative statement as to whether Mrs. Simpson was checked in accordance
with that policy. Rich stated Mrs. Simpson was fine when another inmate was
placed in the same female holding cell, but offers no basis for that assertion,
whether firsthand or otherwise.     Rich “understood” Mrs. Simpson moved

                                      17
    Case: 16-10227    Document: 00514096121     Page: 18   Date Filed: 07/31/2017


                                 No. 16-10227

around during a cell check, but provided no detail as to how anyone came to
understand that information. These omissions raise questions as to what else
was omitted in Rich’s two-years-delayed declaration.
       The majority states at 4, “How frequently jail staff checked on Mrs.
Simpson in the holding cell is disputed”. In this regard, the primary genuine
dispute of material fact is, instead, whether she was checked-on at all. Rich’s
declaration states:
             7. Jailers have timer [sic] set for 25 minutes to check
             on detainees. We check inmates every 25 minutes as
             required by the Young County rules for jailers.
             8. Another arrestee, Stephanie Fitzgerald, was put in
             the female holding cell. Simpson was fine at that time.
             9. I understood Simpson had been moving around
             when I performed a cell check.

This declaration merely supports that, at some unstated time, Rich somehow
understood Mrs. Simpson “was fine” when someone placed another female in
Mrs. Simpson’s holding cell, and somehow Rich “understood” that, at another
unstated time, Mrs. Simpson had moved.
       The majority opinion makes no mention of key information in or about
Officer Ford’s arrest report, which the county provided in support of its
summary-judgment motion. Again, and of great importance for there being
genuine disputes of material fact, Officer Ford completed the arrest report at
the jail. The report was signed by Officer Ford and a jailer whose signature is
illegible.
       Therefore, the    summary-judgment       record demonstrates genuine
disputes of material fact that, when the jail received Mrs. Simpson, the county
was on notice that she took “all of [the 24 pills] that [were] missing” from the
wide variety of prescription blister packs found in her Jeep. Officer Ford
reported bringing the bag of pills into the jail at that time. Obviously, this


                                       18
   Case: 16-10227     Document: 00514096121     Page: 19   Date Filed: 07/31/2017


                                 No. 16-10227

information is crucial, relative to the jail staff’s subjective knowledge of Mrs.
Simpson’s risk.
      Officer Ford’s arrest report notes Mrs. Simpson’s slurred speech, as well
as her struggling to drink a cup of water, being “unsteady on her feet”, and
possessing no prescription for the pills she admitted taking. And Officer Ford’s
report includes his conclusion that Mrs. Simpson was a danger to herself or
others. In sharp contrast, while the separate incident report prepared by the
EMT, who was also at the arrest site, notes Mrs. Simpson reported consuming
“two Benadryl”, but does not mention the empty beer cans or Mrs. Simpson’s
admitted consumption of 24 pills, the incident report does not indicate if or
when the jail received it.
      The majority opinion does not acknowledge Sheriff Walls’ admissions in
his deposition that he was responsible for the implementation of policies at the
jail, and was unaware of Texas’ Continuity of Care Query requirement dating
back to 2010. The majority opinion further omits the sheriff’s admission that
the jail had “been out of compliance ever since ’05 when -- during that jail
inspection. We’ve been out of compliance on various things and I do not know
what they are”. When asked whether he kept such “information at [his]
disposal so that [he could] see what [he] failed at and make sure it doesn’t
happen again”, Sheriff Walls said no. When plaintiffs’ counsel continued, “You
just wait until they come in and find you out of compliance and then you fix it;
right?” Sheriff Walls responded, “Yes, sir”.
      Likewise, the majority opinion fails to mention the news article
documenting Young County’s May 2013 notice of non-compliance following a
routine annual inspection of the jail that took place the very day Mrs. Simpson
had earlier been found dead. The inspection revealed jail staff were not trained
for emergencies and “an approved mental disabilities/suicide prevention
screening form” was not being completed immediately and/or in its

                                       19
    Case: 16-10227    Document: 00514096121       Page: 20   Date Filed: 07/31/2017


                                  No. 16-10227

entirety. That evidence alone established genuine disputes of material fact as
to a county policy or custom—or lack thereof—and causal connection to Mrs.
Simpson’s death.
      Concerning the misconduct at the jail, the majority’s characterization at
4 of persons staring at Mrs. Simpson’s semi-exposed body fails to spell out its
most important context: that it was lurid. An incident report from Officer Post
of the Graham police department, who was on duty the night of Mrs. Simpson’s
detainment and came to the jail to book three arrestees, notes Deputy
Wacaster of the Young County sheriff’s office told him to look into a holding
cell; and, upon doing so, Officer Post saw Mrs. Simpson on the floor, exposed.
Sheriff Walls stated at his deposition: Deputy Wacaster “should have been”
out on patrol that night, as he was a deputy and not a jailer; and he was later
indicted for aggravated sexual assault or forcible rape of another woman.
      On the other hand, some facts are not relevant. The EA/O standard,
discussed infra, includes “deliberate indifference” to “subjective knowledge of
a substantial risk of serious harm”, not subsequent test results. Estate of
Henson v. Wichita Cty. Tex., 795 F.3d 456, 464 (5th Cir. 2015). Therefore, Mrs.
Simpson’s autopsy report, concerning, inter alia, the specific drugs that caused
her death and discussed in the majority opinion at 4, note 2, has no bearing on
the claim at hand.
                                        III.
      I must also respectfully disagree with the majority on the nature and
standard of EA/O law pertaining to the county’s liability. This disagreement
highlights the need for an updated articulation by our court.
      As discussed further infra, an EA/O claim against a county first requires
plaintiffs to prove an official, or officials, committed an episodic act or omission
in violation of a pretrial detainee’s constitutional rights. Scott v. Moore, 114
F.3d 51, 53–54 (5th Cir. 1997) (en banc). In that regard, I disagree with the

                                        20
    Case: 16-10227    Document: 00514096121       Page: 21    Date Filed: 07/31/2017


                                  No. 16-10227

majority opinion’s statement at 7 that “[n]ormally, episodic acts liability falls
not on the [government-entity] as employer, but on the individual employees
for their particular acts”. (Emphasis added.) While it is true that EA/O
plaintiffs almost always also name as defendants the official or officials who
committed the act or omission (but was not done in this action), the EA/O
framework is designed to hold government entities liable for their contributions
to an episodic act or omission. Scott, 114 F.3d at 53–54; Hare v. City of Corinth,
Miss., 74 F.3d 633, 649 n.4 (5th Cir. 1996) (en banc) (“We separate the two
issues: the existence of a constitutional violation simpliciter and a
[government-entity]’s liability for that violation.”).
      The majority states correctly at 9 that such government-entity liability
does not arise through respondeat superior.          Instead, EA/O law holds a
government entity liable for its role in causing a constitutional violation―not
for its role as employer. See Hare, 74 F.3d at 649 n.4. Contrary to what the
majority opinion states at 9, plaintiffs do not attempt to “bootstrap” liability,
but instead seek to hold the county responsible for its deliberate indifference
to the risk of Mrs. Simpson’s death.         “While the specific episode may be
perpetrated by one or more persons, any underlying conditions that may have
caused it or made it possible are the product of the [government-entity]’s policy,
action, or inaction.” Scott, 114 F.3d at 54.
      In our circuit, government-entity liability for EA/O rests on a two-step
inquiry:
            In an episodic act or omission case, . . . [t]o succeed in
            holding a [government-entity] liable, the plaintiff
            must demonstrate [the entity’s] employee’s subjective
            indifference and additionally that the . . . employee’s
            act “resulted from a [government-entity’s] policy or
            custom adopted or maintained with objective
            deliberate    indifference    to     the       [plaintiff]’s
            constitutional rights.”

                                        21
    Case: 16-10227     Document: 00514096121       Page: 22    Date Filed: 07/31/2017


                                    No. 16-10227

Olabisiomotosho v. City of Hous., 185 F.3d 521, 526 (5th Cir. 1999) (emphasis
added) (quoting Hare, 74 F.3d at 649 n.4) (Olabisiomotosho erroneously cites a
non-existent n.14 in Hare); see also Anderson v. Dallas Cty., Tex., 286 F. App’x
850, 861 (5th Cir. 2008).         For the action at hand, the district court
acknowledged this EA/O standard for the county’s potential liability, quoting
Olabisiomotosho. Sanchez v. Young Cty., Tex., No. 7:15-00012-O, 2016 WL
3365248, at *5 (N.D. Tex. 27 Jan. 2016).
       For the first of the two steps for analyzing the county’s potential EA/O
liability, “[a] jail official violates a pretrial detainee’s constitutional right to be
secure in [her] basic human needs only when the official had ‘subjective
knowledge of a substantial risk of serious harm’ to the detainee and responded
to that risk with deliberate indifference”. Henson, 795 F.3d at 464 (quoting
Hare, 74 F.3d at 650). Therefore, for this appeal, the summary-judgment
record is to be reviewed de novo for, inter alia, genuine disputes of material
fact regarding whether officials overseeing Mrs. Simpson had subjective—not
objective—knowledge of substantial risk of serious harm—not actual harm.
Kemp v. Holder, 610 F.3d 231, 234 (5th Cir. 2010) (de novo review for summary
judgment).
      And, while this first step does require claiming a constitutional violation
by a government official, and even though many cases name an individual as
at least one among other defendants, I have yet to find any fifth circuit
precedent requiring naming an individual as a prerequisite to government-
entity EA/O liability.       Notably, the Scott plaintiff initially sued the
municipality as well as the jail official who had allegedly committed sexual
assault. 114 F.3d at 52. The jail official, however, was dismissed from the
action following his declaration of bankruptcy. Id. Nonetheless, the action
continued with only the city and its police chief as defendants. See id. This


                                          22
   Case: 16-10227     Document: 00514096121      Page: 23   Date Filed: 07/31/2017


                                 No. 16-10227

demonstrates its not being necessary for the individual or individuals who
committed the underlying constitutional violation to be held liable.
       While a recent opinion from our court expounded on individual liability,
the matter did not involve or address government-entity liability. Alderson v.
Concordia Par. Corr. Facility, 848 F.3d 415, 419–20 (5th Cir. 2017). Still, we
may look to Alderson for an updated understanding of the terms for step one
for government-entity EA/O liability:       the employee’s subjective deliberate
indifference.
       Again, for that step, “the plaintiff must demonstrate [the entity’s]
employee’s subjective [deliberate] indifference”. Olabisiomotosho, 185 F.3d at
526.
             That is, the plaintiff must show that the official knew
             of and disregarded a substantial risk of serious
             harm. Domino v. Tex. Dep’t of Criminal Justice, 239
             F.3d 752, 755 (5th Cir. 2001). “Actions and decisions
             by officials that are merely inept, erroneous,
             ineffective, or negligent do not amount to deliberate
             indifference.” Alton v. Tex. A & M Univ., 168 F.3d 196,
             201 (5th Cir. 1999). To reach the level of deliberate
             indifference, official conduct must be “wanton,” which
             is defined to mean “reckless.” Johnson v. Treen, 759
             F.2d 1236, 1238 (5th Cir. 1985).

Alderson, 848 F.3d at 419–20. “So, [for a pretrial detainee,] as to the discrete,
episodic act, the detainee must establish only that the constitutional violation
complained of was done with subjective deliberate indifference to that
detainee’s constitutional rights.” Scott, 114 F.3d at 54 (emphasis in original).
       For the second step in the standard for government-entity EA/O liability
regarding a pretrial detainee, after establishing a jail official violated the
detainee’s constitutional rights, the entity may be held accountable if there
exists “a direct causal link” between the violation and some entity custom or
policy. Anderson, 286 F. App’x at 861 (quoting Piotrowski v. City of Hous., 237

                                       23
   Case: 16-10227     Document: 00514096121      Page: 24   Date Filed: 07/31/2017


                                  No. 16-10227

F.3d 567, 580 (5th Cir. 2001)). Each step requires a showing of indifference.
But, as noted, the indifference standard for the government-entity employee is
subjective, while the indifference standard for the entity is objective.
Olabisiomotosho, 185 F.3d at 526; see also Hare, 74 F.3d at 649 n.4.
      Our court has defined both standards. The standard for the official is
presented supra.     As for the government entity, it “acts with objective
deliberate indifference if it promulgates (or fails to promulgate) a policy or
custom despite ‘the “known or obvious consequences” that constitutional
violations would result’”. Anderson, 286 F. App’x at 861 (quoting Piotrowski,
237 F.3d at 579). To determine whether an entity may be held accountable for
the unconstitutional episodic act or omission, plaintiff must “put[] forth facts
sufficient to demonstrate that the predicate episodic act or omission resulted
from a [government-entity] custom, rule, or policy adopted or maintained with
objective deliberate indifference to the detainee’s constitutional rights”. Scott,
114 F.3d at 54 (emphasis in original).
                                       IV.
      Respectfully, the majority erroneously analyzes the EA/O claim by
employing precedent that is not EA/O specific. Obviously, whether plaintiffs
have an EA/O claim against the county sufficient to withstand summary
judgment cannot be decided without engaging EA/O-specific precedent.
                                         A.
      The majority opinion at 9–10 and throughout, however, conflates EA/O
and 42 U.S.C. § 1983 liability, despite a wealth of discrete case law. Lawson,
relied upon by the majority and presented as though authority on EA/O, is not
a pretrial-detainee case, let alone an EA/O case; the phrase “episodic acts”
never appears in that opinion. See generally Lawson v. Dallas Cty., Tex., 286
F.3d 257 (5th Cir. 2002). On the other hand, Henson (and other opinions from
our court) specifically articulate our EA/O standard—and even more

                                         24
   Case: 16-10227     Document: 00514096121      Page: 25   Date Filed: 07/31/2017


                                  No. 16-10227

specifically, our EA/O standard for government-entity liability. At 6 and 8 the
majority makes passing mention of Hare—a pertinent en banc opinion from
our court delineating between EA/O and UCC claims, following specific
standards for evaluating each. 74 F.3d at 644–45, 649 n.4. Why the majority
does not rely on Hare or its EA/O-specific progeny for substantive analysis is
unexplained.
      Here, citation to Lawson is appropriate only in addressing (and correctly
rejecting) the proposition for which plaintiffs cited the opinion—attempting to
broaden the EA/O standard of subjective knowledge by the official for
government-entity liability to mere constructive knowledge. 286 F.3d at 264
(applying a constructive notice standard for government-entity liability under
a general § 1983 claim when assessing what policymakers should have known
in maintaining an official policy with deliberate indifference). While response
to that erroneous assertion by plaintiffs is appropriate, it cannot eclipse the
central EA/O analysis.
      Henson highlighted multiple decisions from our court which clarified
“subjective knowledge” for an EA/O claim. “[T]he official must both be aware
of facts from which the inference could be drawn that a substantial risk of
serious harm exists, and he must also draw the inference”. Henson, 795 F.3d
at 464 (quoting Estate of Henson v. Krajca, 440 F. App’x 341, 343 (5th Cir.
2011) (quoting Calhoun v. Hargrove, 312 F.3d 730, 734 (5th Cir. 2002)). As
noted supra, in the context of individual liability for an EA/O claim, our court
stated recently that an official’s “subjective deliberate indifference” means “the
official knew of and disregarded a substantial risk of serious harm”. Alderson,
848 F.3d at 419–20.
      In citing Thompson v. Upshur County, requiring an official’s “response
indicate subjective intention that the harm occur”, the majority opinion at 9
pulls not only from an action that does not expressly concern EA/O, but from a

                                       25
   Case: 16-10227     Document: 00514096121      Page: 26   Date Filed: 07/31/2017


                                  No. 16-10227

basic § 1983 liability standard expressly intended for individual liability only.
245 F.3d 447, 458–59 (5th Cir. 2001).       Again, the claim at issue here is
expressly concerned with government-entity liability. While our court’s EA/O
precedent first requires examination of an official’s conduct in order to next
consider government-entity liability, we are, as discussed supra, not concerned
with standards for liability on the part of a county employee or official. Again,
the EA/O claim at issue is only against the county.
      Similarly, where the majority opinion at 9 states “notwithstanding his
status as a County policymaker, the County could not be liable absent the
Sheriff’s direct participation”, it offers no case law to support such a
proposition.   As discussed, while Sheriff Walls was certainly a county
policymaker, there is no claim in this action that he is personally liable for the
EA/O; only that his unapologetic flagrant disregard for state policies, as shown
in his deposition contained in the summary-judgment record, demonstrates the
requisite genuine dispute of material fact regarding a county custom of
disregarding policies to properly take in, as well as monitor, detainees.
      Likewise, the majority opinion at 10, note 5 states “Plaintiffs also
contend that the County may be liable for unconstitutional failure to train its
employees, but they offered no evidence relevant or sufficient to create a fact
issue on this theory”. But, we must again delineate: while plaintiffs do not
seek exclusively to prevail in this matter on a lack of training, the sheriff’s
clear admission to the lack of training is most germane to there being genuine
disputes of material fact that the customs for the county jail were
unconstitutional.
      As noted supra, the proposition for which Monell is cited by the majority
opinion at 9, concerning § 1983 respondeat superior liability, is likewise
incongruous with EA/O liability. Monell v. Dep’t of Soc. Servs. of City of N.Y.,
436 U.S. 658 (1978). Monell concerned a class action about maternity leave.

                                       26
   Case: 16-10227      Document: 00514096121     Page: 27   Date Filed: 07/31/2017


                                  No. 16-10227

Id. at 660–61. Again, EA/O liability is well-established within our circuit. E.g.,
Henson, 795 F.3d at 464. Distinguishing Shepherd in an EA/O analysis, as the
majority opinion does at 10, is also improper, given Shepherd was determined
exclusively to be a UCC claim. Shepherd v. Dallas Cty., Tex., 591 F.3d 445,
453 (5th Cir. 2009).
                                       B.
      The limits of the county’s challenge to plaintiffs’ EA/O claim are notable,
though unmentioned in the majority opinion.         Despite erroneously urging
constructive knowledge via Lawson, as discussed supra, plaintiffs ground their
EA/O analysis in our court’s appropriate standard, citing the proper standards
articulated in Henson and Scott. For example, in their opening brief here,
plaintiffs contend:    when the summary-judgment record is viewed in the
requisite light most favorable to them, “a reasonable jury could conclude that
Young County knew that Simpson had ingested 24 capsules of seven different
prescription drugs and that Simpson had obvious signs of physical incapacity,
disorientation and severe intoxication”.
      In 27 pages in its response brief regarding the EA/O claim, the county
makes no mention of the majority’s concern at 9 that plaintiffs are attempting
to “bootstrap government entity liability”. (Of course, it is not our role to make
that point on the county’s behalf.) The county, rather, follows our court’s two-
step EA/O standard and contends: “county jailers did not know Mrs. Simpson
was at substantial or excessive risk of serious harm”; “there is no evidence
county jailers responded to an alleged substantial or excessive risk of serious
harm to Mrs. Simpson with deliberate indifference”; and “there is no evidence
Sheriff Walls failed to train or supervise his officers, that such an alleged
failure caused Mrs. Simpson’s death, or that a pattern of similar violations
occurred”.


                                       27
    Case: 16-10227    Document: 00514096121      Page: 28    Date Filed: 07/31/2017


                                  No. 16-10227

                                        C.
      Turning to applying the appropriate legal standard for the county’s
liability vel non for the EA/O claim, plaintiffs’ opening brief follows our court’s
two-step standard for such a claim and presents genuine disputes of material
fact. Again, the requisite de novo review of the summary-judgment record
demonstrates genuine disputes of material fact for the EA/O claim, precluding
summary judgment.
                                        1.
      The elements of step one’s subjective indifference by jail officials are
provided in plaintiffs’ brief. Knowledge “that an inmate face[d] a substantial
risk of serious bodily harm” was asserted. Anderson, 286 F. App’x at 860; see
also Henson, 795 F.3d at 464 (quoting Hare, 74 F.3d at 650) (“subjective
knowledge of a substantial risk of serious harm”).
      Along that line, plaintiffs contend: “a reasonable jury could conclude that
Young County knew that Simpson had ingested 24 capsules of seven different
prescription drugs and that Simpson had obvious signs of physical incapacity,
disorientation and severe intoxication”. Plaintiffs also contend county officials
“disregard[ed] that risk by failing to take reasonable measures to abate it”.
Anderson, 286 F. App’x at 860. Plaintiffs raised genuine disputes of material
fact to that end: despite multiple calls from Mrs. Simpson’s husband, including
warning she was likely suicidal, plaintiffs highlight a dearth of evidence that any
jail employee spoke to Mrs. Simpson or entered her cell. As the majority opinion
at 5 notes, Mr. Simpson’s deposition testimony in the summary-judgment record
is that he “begged” for medical attention for his wife; surely that understandable
conduct complements the other evidence in the summary-judgment record in
establishing a genuine dispute of material fact concerning the jail staff’s
knowledge of Mrs. Simpson’s dire need for medical attention.



                                        28
   Case: 16-10227     Document: 00514096121      Page: 29   Date Filed: 07/31/2017


                                  No. 16-10227

      Plaintiffs assert as a “triable issue of fact” whether the county should have
reasonably given medical attention to Mrs. Simpson, such that the failure
reflected deliberate indifference.   Plaintiffs made this same contention in
district court, in their response in opposition to summary judgment:
            Defendants go so far as to argue that “when inmates
            needed care, inmates could submit a written request
            (sometimes referred to as a ‘kite’) to see a doctor to the
            officer on duty.” One is left to wonder how Mrs.
            Simpson could be expected to submit such a written
            request when she is passed out on the cell floor with
            her genital area exposed and Deputy Wacaster
            showing her off to other officers. . . . A jury should
            determine whether the jail staff’s inaction in the face
            of all the information they possess regarding Mrs.
            Simpson’s medical condition amounts to deliberate
            indifference to the medical risk Mrs. Simpson faced.

                                        2.
      Also presented by plaintiffs were the elements for step two: objective
deliberate indifference on the county’s part by commission or omission of a
policy or custom despite known or obvious resulting constitutional violations.
See id. at 861. Plaintiffs contend the unconstitutional neglect leading to Mrs.
Simpson’s death was rooted in customs maintained by the county—under the
leadership of a sheriff who flatly stated in his deposition he did not endeavor
to learn what jail procedures were State mandated, and did not follow-up when
infractions were reported.    For their EA/O claim, plaintiffs’ opening brief
asserts two central unconstitutional customs of the county: neglecting intake
and screening procedures; and failing to monitor detainees.
                                        a.
      Plaintiffs present genuine disputes of material fact regarding the
enduring nature of the alleged customs about intake by supplying the
summary-judgment record with evidence of other instances in which the
county was taken to task for failure to complete intake forms.              Those
                                  29
    Case: 16-10227    Document: 00514096121      Page: 30    Date Filed: 07/31/2017


                                  No. 16-10227

procedures are to draw jailers’ attention to at-risk conditions for a potential
detainee. Plaintiffs contend that the county’s custom of indifference in failing to
screen detainees for mental health and suicide risks at intake is linked to the
custom of inadequate medical care and attention given Mrs. Simpson during her
detainment, which plaintiffs assert resulted in her death.
      Plaintiffs’ contentions on appeal are in line with their contentions in
response to the summary-judgment motion in district court: “The jail staff had
direct knowledge that Mrs. Simpson took an excessive amount of prescription
medication, yet the staff deliberately chose not to address the risk, creating a
fact issue regarding Plaintiffs’ § 1983 Episodic-Acts-or-Omissions claim”.
Plaintiffs’ contention concerning the county’s unconstitutional customs for
screening procedures was the same in district court, as stated in their response
in opposition to summary judgment: “the jail staffs’ deliberate indifference
directly resulted from, and was actually encouraged by, Young County’s policy
and custom of deliberate indifference towards screening pretrial detainees for
suicide risk”.
      The summary-judgment record, especially through the deposition of
Sheriff Walls, demonstrates the custom of neglecting intake and screening
procedures. Plaintiffs’ opening brief here contends this neglect extended to a
custom of inadequate jail staff training, as reflected in Sheriff Walls’
deposition: “[He] admitted . . . Young County took no steps to train jail staff
with regard to completing the mental disabilities/suicide in-take form and
never even asked the jail staff any questions to verify whether they were
properly trained in this area”. Plaintiffs further note, in accordance with
Sheriff Walls’ deposition, that none of the jailers who failed to provide medical
attention to Mrs. Simpson were disciplined, and the sheriff made no effort to
investigate.



                                        30
   Case: 16-10227     Document: 00514096121     Page: 31   Date Filed: 07/31/2017


                                 No. 16-10227

                                       b.
      As plaintiffs also contend, there are genuine disputes of material fact for
whether the jail staff adequately monitored Mrs. Simpson, because the
summary-judgment record demonstrates genuine disputes of material fact for
whether she was ever monitored by that staff—which, as discussed, was a de
facto custom. As noted, Rich stated in her declaration: “Jailers have timer
[sic] set for 25 minutes to check on detainees. We check inmates every 25
minutes as required by the Young County rules for jailers”. Rich’s present-
tense policy statement, offered two years after Mrs. Simpson’s death, said
nothing of whether those policies were adhered to during Mrs. Simpson’s
detention.
      The only evidence of observations includes Rich’s stating Mrs. Simpson
“was fine” when another detainee was placed in the same cell; and a non-jailer’s
viewing Mrs. Simpson while she was in a compromised position on the floor.
Concerning the latter, an undated report, signed by Officer Post and provided
to the Graham chief of police, referencing the “Incident at Young County Jail”,
stated:
             On May 20, 2013 at approximately 0015 hours, I,
             Officer Post arrived at the Young County Jail with 3
             subjects to book in that I had arrested. When I went
             to the booking area, Deputy Wacaster of the Young
             County Sheriff’s Office told me to come here. Deputy
             Wacaster walked over to a window to a holding cell
             that had a metal door over the window. Deputy
             Wacaster told me to look through the window and he
             opened the metal door over the window. I looked in
             the room and eventually observed a white female, later
             identified to me as Diana Simpson, lying on the ground
             at the foot of the window in only a t-shirt with her
             genital area exposed. I then immediately walked away
             from the window. I then went back to the book-in area
             and to book-in my arrestees.


                                       31
    Case: 16-10227    Document: 00514096121       Page: 32   Date Filed: 07/31/2017


                                  No. 16-10227

Given the report is without a date, it may have been written two years after
the incident, as was Rich’s declaration.
      A reasonable juror could determine from this evidence, along with the
sheriff’s admitted ignorance of the jail’s non-compliance, that the county’s de
facto policy did not follow the alleged official policy put forward by Rich, and
instead could determine that the jail did not provide adequate monitoring for
pretrial detainees.
      In sum, “view[ing] the facts in the [requisite] light most favorable to the
non-moving party and draw[ing] all reasonable inferences in [non-movant’s]
favor”, plaintiffs provided more than sufficient evidence to preclude summary
judgment against the EA/O claim. See Devon Enters., 541 F. App’x at 441. Re-
stated, analyzing plaintiffs’ contentions and the summary-judgment record in
the light of our court’s EA/O-specific precedent for government-entity liability,
there are genuine disputes of material fact that preclude summary judgment.
                                        V.
      The majority’s stating at 10 that “[t]he Constitution does not require that
officers always take arrestees suspected to be under the influence of drugs or
alcohol, or reported by relatives to be at risk, to a hospital against their wishes”
is unfaithful to the summary-judgment record. Surely, at the very least, some
modicum of care is due a pretrial detainee for whom the jail is on notice—from
multiple, unrelated sources—of drug overdose and presumed suicidal intent.
      No authority need be cited for the rule that, in our de novo review of a
summary judgment, we rule on issues of law, including whether there are
genuine disputes of material fact; we do not rule on issues of fact. Therefore,
the majority’s stating at 10 that the county “cannot be held responsible for fatal
decisions [Mrs. Simpson] made that were, under all the circumstances, not
obvious to government employees” is an extremely improper misstep into
impermissible fact-finding in reviewing a summary judgment. To the contrary,

                                        32
   Case: 16-10227     Document: 00514096121      Page: 33   Date Filed: 07/31/2017


                                  No. 16-10227

the summary-judgment record shows genuine disputes of material fact
regarding county liability for EA/O—such as Mr. Simpson’s calls, Officer Ford’s
arrest report, the pills he brought to the jail, the screening on intake, and the
monitoring of Mrs. Simpson.
      In the light of our court’s precedent specific to government-entity liability
for EA/O, and the evidence in the summary-judgment record regarding
whether Mrs. Simpson was improperly screened and not monitored in
accordance with the county’s own policies, I cannot join the majority in
affirming summary judgment for this claim. In that regard, genuine disputes
of material fact point toward the county’s customs and its jailers’ resulting
misconduct toward Mrs. Simpson—a pretrial detainee who had already taken
steps to commit suicide before being arrested—being not only unconstitutional,
but also unconscionable. Therefore, and with all due respect for my esteemed
colleagues in the majority, how can summary judgment against this EA/O
claim be upheld?
      Instead, in keeping with our court’s well-established standards for de
novo review of a summary judgment and for EA/O liability for a government
entity, this claim must be remanded for trial. Therefore, I must respectfully
dissent from the majority’s upholding the summary judgment against the
EA/O claim.




                                       33